--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of July 28, 2008 between
NeedleTech Products, Inc., a Massachusetts corporation (the “Company”), and
Ronald Routhier (the “Employee”).


INTRODUCTION


The Company and the Employee desire to enter into an employment agreement
embodying the terms and conditions of the Employee’s employment, effective as
of, and contingent upon, the closing of the purchase and sale transaction
contemplated by the Stock Purchase Agreement dated as of July 16, 2008 with
respect to NeedleTech Products, Inc., by and among Theragenics Corporation,
Ronald Routhier, Richard Routhier, Russell Small, and Rockland Trust Company as
special fiduciary and trustee of the NeedleTech Products, Inc. Employee Stock
Ownership Plan.


NOW, THEREFORE, the parties agree as follows:


1.           Definitions


(a)           “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company. For these purposes, “control” shall mean the direct or indirect
ownership of equity securities of the applicable entity possessing the right to
more than fifty percent (50%) of the combined ordinary voting power of the
outstanding voting equity securities of such entity.


(b)           “Applicable Period” means the period of the Employee’s employment
hereunder and for two (2) years after termination of employment.


(c)           “Area” means the United States.


(d)           “ Board of Directors” means the Board of Directors of Theragenics
Corporation.


(e)           “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of wound closure medical devices (including but not limited to
sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles,
brachytherapy seed spacers, brachytherapy sleeves, palladium-l03, temporary or
permanently implantable devices for use in the treatment of cancer, restenosis
or macular degeneration, vascular access devices, specialty medical needles,
needle systems and related hand-held single use medical devices or other medical
products manufactured or sold by the Company or any of its Affiliates, but only
to the extent that such devices and products are the same as or similar to a
product manufactured, produced, sold, marketed, promoted, exploited, developed
or distributed by the Company or any of its Affiliates at any time during the
period of the Employee’s employment under this Agreement, or is in an active
state of development by the Company or any of its Affiliates as evidenced by
establishment of a design history file at any time during the period of the
Employee’s employment under this Agreement.
 

--------------------------------------------------------------------------------


 
(f)           “Cause” means the occurrence of any of the following events: (i)
willful and continued failure (other than such failure resulting from the
Employee’s incapacity during physical or mental illness) by the Employee to
substantially perform the Employee’s duties with the Company or an Affiliate;
(ii) conduct by the Employee that amounts to willful misconduct or gross
negligence; (iii) any act by the Employee of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Company or an Affiliate;
(iv) commission by the Employee of a felony or any other crime involving
dishonesty; (v) illegal use by the Employee of alcohol or drugs; or (vi) a
material breach of the Agreement by the Employee.


(g)           “Change in Control” means


(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d­3 promulgated under the Exchange Act) of voting
securities of Theragenics Corporation where such acquisition causes such person
to own thirty-five percent (35%) or more of the combined voting power of the
then outstanding voting securities of Theragenics Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this Subsection (1), the following
acquisitions shall not be deemed to result in a Change of Control: (i) any
acquisition directly from Theragenics Corporation, (ii) any acquisition by
Theragenics Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Theragenics Corporation or any
corporation controlled by Theragenics Corporation or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Voting Securities reaches or exceeds
thirty-five percent (35%) as a result of a transaction described in clause (i)
or (ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of Theragenics Corporation, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Voting Securities; or


(2)            individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the shareholders of Theragenics Corporation, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or


-2-

--------------------------------------------------------------------------------


 
(3)            the approval by the shareholders of Theragenics Corporation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Theragenics Corporation (“Business
Combination”) or, if consummation of such Business Combination is subject, at
the time of such approval by shareholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Business Combination
pursuant to which (i) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns Theragenics
Corporation or all or substantially all of Theragenics Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, (ii) no Person (excluding any employee
benefit plan (or related trust) of Theragenics Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty-five percent (35%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(4)            approval by the shareholders of Theragenics Corporation of a
complete liquidation or dissolution of Theragenics Corporation.


Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in the Employee’s
capacity as an employee.


(h)           “Company Invention” means any Invention which is conceived by the
Employee alone or in a joint effort with others during the period of the
Employee’s employment hereunder or prior thereto while an employee of or
consultant to the Company or an Affiliate which (i) may be reasonably expected
to be used in a product of the Company or an Affiliate, or a product similar to
a product of the Company or an Affiliate, (ii) results from work that the
Employee has been assigned as part of the Employee’s duties as an employee of or
consultant to the Company or an Affiliate, (iii) is in an area of technology
which is the same or substantially related to the areas of technology with which
the Employee is involved in the performance of the Employee’s duties as an
employee of the Company or an Affiliate, or (iv) is useful, or which the
Employee reasonably expects may be useful, in any manufacturing or product
design process of the Company or an Affiliate.


-3-

--------------------------------------------------------------------------------


 
(i)           “Competing Business” means any person, firm, corporation, joint
venture or other business entity which is engaged in the Business of the Company
(or any aspect thereof) within the Area.


(j)           “Confidential Information” means data and information relating to
the business of the Company or an Affiliate which is or has been disclosed to
the Employee or of which the Employee became aware as a consequence of or
through the Employee’s relationship to the Company or an Affiliate and which has
value to the Company or an Affiliate and is not generally known to its
competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company or an Affiliate
(except where such public disclosure has been made by the Employee without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


(k)           “Disability” means the inability of the Employee to perform any of
the Employee’s duties hereunder due to a physical, mental, or emotional
impairment, as determined by an independent qualified physician (who may be
engaged by the Company), for a ninety (90) consecutive day period or for an
aggregate of one hundred eighty (180) days during any three hundred sixty-five
(365) day period.


(l)           “Good Reason” means the occurrence of any of the following events
which is not corrected by the Company within thirty (30) days after the
Employee’s written notice to the Company of the same: (i) the nature of the
Employee’s duties or the scope of the Employee’s responsibilities are materially
modified, without the Employee’s consent, to duties or responsibilities that are
consistent with a lower level position in the Company, (ii) the Employee is
required to report, without the Employee’s consent, to a supervisor in a
different and lower level position than is set forth in Section 2(a) in the
Company, (iii) the Company changes the location of the Employee’s place of
employment, without the Employee’s consent, to more than fifty (50) miles from
its present location, (iv) a material breach of this Agreement by the Company;
provided that with respect to any of the foregoing events, the Employee gives
the Company notice of the event within thirty (30) days of the date of the
event, the Company fails to cure the event within thirty (30) days after receipt
of such notice, and the Employee resigns effective upon not less than fourteen
(14) days, and not more than thirty (30) days notice to the Company after the
expiration of the Company’s thirty (30) day cure period.


(m)           “Invention” means any discovery, whether or not patentable,
including, but not limited to, any useful process, method, formula, technique,
machine, manufacture, composition of matter, algorithm or computer program, as
well as improvements thereto, which is new or which the Employee has a
reasonable basis to believe may be new.


(n)           “Stock Purchase Agreement” means the stock purchase agreement
referred to in the Introduction to this Agreement.


-4-

--------------------------------------------------------------------------------


 
(o)           “Termination Date” means the date which corresponds to the first
to occur of (i) the death or Disability of the Employee, (ii) the last day of
the Term as provided in Section 4(a) below or (iii) the date set forth in a
notice given pursuant to Section 4(b) below.


(p)           “Trade Secrets” means information relating to the business of the
Company or an Affiliate, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.


(q)           “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.


 

 2.   Terms and Conditions of Employment.

 
(a)           Employment. The Company hereby employs the Employee as its
President and the Employee accepts such employment with the Company in such
capacity and agrees to serve as President of the Company as long as the Employee
is appointed to such position, subject to the terms and conditions hereof. The
Employee shall report to the Chief Executive Officer of Theragenics Corporation
and shall have such authority and responsibilities not inconsistent with the
Employee’s position as shall reasonably be assigned to the Employee from time to
time.


(b)           Exclusivity. Throughout the Employee’s employment hereunder, the
Employee shall devote substantially all the Employee’s time, energy and skill
during regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.


 

 3.    Compensation.

       
(a)           Base Salary. In consideration for the Employee’s services
hereunder, the Company shall pay to the Employee an annual base salary in the
amount of $205,000. The Employee’s annual base salary shall be reviewed at least
annually by the Compensation Committee of the Board of Directors of Theragenics
Corporation (the “Compensation Committee”) and the Board of Directors of
Theragenics Corporation or the Compensation Committee may approve an increase in
the Employee’s annual base salary from time to time. The Company shall pay
annual base salary in accordance with the normal payroll payment practices of
the Company and subject to such deductions and withholdings as law or policies
of the Company, from time to time in effect, require.


-5-

--------------------------------------------------------------------------------


 
(b)           Short-Term Incentive Plan. Beginning as of January 1, 2009, the
Employee shall be entitled to participate in short-term incentive plans or
programs applicable generally to similarly situated management employees of the
Company, subject to the terms of the plan or program and the conditions
established by the Compensation Committee or the Board of Directors of
Theragenics Corporation, and subject to the Company’s or Theragenics
Corporation’s right to amend or terminate the plan or program at any time.


(c)           Stock Based Compensation. Stock options or other stock-based
compensation will be awarded to the Employee at the discretion of the
Compensation Committee or the Board of Directors of Theragenics Corporation, and
pursuant to the stock incentive plan, of the Company or Theragenics Corporation.


(d)           Vacation. The Employee shall be entitled to vacation in accordance
with Company policy, but in no event will the Employee be entitled to more than
four (4) weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.


(e)           Memberships. The Company will reimburse the Employee for one
professional membership which has a business related purpose and is approved by
the Company.


(f)           Licenses. The Company will reimburse the Employee for the costs
associated with keeping in full force the professional licenses the Employee
possessed prior to the date of this Agreement, provided that the licenses have a
business-related purpose. This benefit shall include reimbursement for costs
associated with up to two (2) trips per year to attend professional meetings
necessary for maintaining the licenses and credentials.


(g)           Financial, Tax and Estate Planning. The Company will reimburse the
Employee for the cost of personal financial, tax, and estate planning and
services in an amount not to exceed $1,000 per year.


(h)           Annual Physical. The Company will pay the expenses associated with
an annual physical examination for the Employee for each year during the Term.


(i)           Life Insurance. During the term of this Agreement, the Company
will provide the Employee with term life insurance coverage in accordance with
its group term life insurance program. Subject to the availability of
supplemental coverage under the terms of the Company’s program, the Company will
reimburse the Employee for the Employee’s cost of premiums under its group term
life insurance program for additional optional coverage up to the lesser of an
additional $200,000 death benefit or an aggregate death benefit up to $450,000.


(j)           Expenses. The Employee shall be entitled to be reimbursed in
accordance with the policies of the Company, as adopted and amended from time to
time, for all reasonable and necessary expenses incurred by the Employee in
connection with the performance of the Employee’s duties of employment
hereunder; provided, however, the Employee shall, as a condition of such
reimbursement, submit verification of the nature and amount of such expenses in
accordance with the reimbursement policies from time to time adopted by the
Company.


-6-

--------------------------------------------------------------------------------


 
(k)           Automobile Allowance.  The Company will reimburse the Employee for
the business use of an automobile, including lease cost, maintenance, and
repairs, not to exceed $500 per month.


(l)           Benefits. In addition to the benefits payable to the Employee
specifically described herein, the Employee shall be entitled to such benefits
as generally may be made available to all similarly situated management
employees of the Company from time to time; provided, however, that nothing
contained herein shall require the establishment or continuation of any
particular plan or program.
 

 4.    Term, Termination and Termination Payments.

 
(a)           Term.  The term of this Agreement (the “Term”) shall commence as
of the date of this Agreement (the “Commencement Date”) and shall expire on the
third (3rd) anniversary of the Commencement Date, with automatic extensions for
successive additional one-year terms, as provided herein. Ninety (90) days
before the third (3rd) anniversary of the Commencement Date and ninety (90) days
before each subsequent anniversary of the Commencement Date, the Agreement is
extended for an additional one year period unless either party gives prior
notice of termination. In the event prior notice of termination is given, this
Agreement shall terminate at the end of the remaining Term then in effect.


(b)           Termination.  The Employee’s employment by the Company hereunder
may only be terminated before expiration of the Term (i) by mutual agreement of
the Employee and the Company; (ii) by the Employee with Good Reason; (iii) by
the Employee without Good Reason upon not less than thirty (30) days written
prior notice to the Company; (iv) by the Company without Cause; (v) by the
Company for Cause; or (vi) by the Company or the Employee due to the Disability
of the Employee. This Agreement shall also terminate immediately upon the death
of the Employee. Notice of termination by either the Company or the Employee
shall be given in writing and shall specify the basis for termination and the
effective date of termination.


(c)           Effect of Termination.  Upon termination of the Employee’s
employment hereunder, the Company and its Affiliates shall have no further
obligation to the Employee or the Employee’s estate with respect to this
Agreement, except for payment of salary and bonus amounts, if any, accrued
pursuant to Section 3(a) or 3(b) hereof and unpaid at the Termination Date, and
termination payments, if any, set forth in Section 4(e) or 4(f) hereof, as
applicable, subject to the provisions of Section 11 hereof. Neither Section 4(e)
nor 4(f) applies to a Termination due to the Employee’s Disability or death.
Nothing contained herein shall limit or impinge any other rights or remedies of
the Company, its Affiliates or the Employee under any other agreement or plan to
which the Employee is a party or of which the Employee is a beneficiary.


(d)           Survival.  The covenants of the Employee in Sections 5, 6, 7, 8
and 9 hereof shall survive the termination of the Employee’s employment
hereunder and shall not be extinguished thereby.


-7-

--------------------------------------------------------------------------------


 
(e)           Certain Terminations not in Connection with a Change in
Control.  If either the Company terminates the Employee’s employment without
Cause or the Employee terminates the Employee’s employment for Good Reason, and
in either event a Change in Control has not occurred within the one year
preceding the termination of employment and does not occur within ninety (90)
days after the termination of employment, the Company shall be obligated to
continue to pay the Employee the Employee’s annual base salary at the time of
termination of employment for two (2) years after termination of employment.
Payments made under this Section 4(e) shall be paid as a salary continuation on
the same schedule that applied while the Employee was employed, provided,
however, that no payment hereunder shall be paid until sixty (60) days after the
Employee’s termination of employment, at which time the Employee shall be paid a
lump sum equal to the payments accumulated to such date, and thereafter payment
of the unpaid balance shall continue on what would have otherwise been the
original payment schedule for such unpaid balance. Notwithstanding the
foregoing, if the payment of severance hereunder would fail to meet the
requirements of Section 409A(a)(l) of the Internal Revenue Code because the
Employee is a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code), no payment hereunder shall be made until six months
after the Employee’s termination of employment, at which time the Employee shall
be paid a lump sum equal to what would otherwise have been the first six months’
of such payments, and thereafter payment of the unpaid balance shall continue on
what would otherwise have been the original payment schedule for such unpaid
balance.


(f)           Certain Terminations in Connection with a Change in Control.  If,
within ninety (90) days preceding or within one year following a Change in
Control, either the Company terminates the Employee’s employment without Cause
or the Employee terminates the Employee’s employment for Good Reason, the
Company shall be obligated to pay the Employee an amount equal to whichever of
the following results in the Employee receiving a larger after­ tax amount: (i)
two (2) times the Employee’s annual base salary at the time of termination of
employment or (ii) if less than two (2) times the Employee’s annual base salary
at the time of termination of employment, then the largest amount that could be
paid to the Employee, which will not result in a nondeductible “parachute
payment” under Section 280G of the Internal Revenue Code. Payments made under
this Section 4(f) shall be paid as a salary continuation on the same schedule
that applied while the Employee was employed, provided, however, that no payment
hereunder shall be paid until sixty (60) days after the Employee’s termination
of employment, at which time the Employee shall be paid a lump sum equal to the
payments accumulated to such date, and thereafter payment of the unpaid balance
shall continue on what would have otherwise been the original payment schedule
for such unpaid balance. Notwithstanding the foregoing, if the payment of
severance hereunder would fail to meet the requirements of Section 409A(a)(l) of
the Internal Revenue Code because the Employee is a “specified employee” (within
the meaning of Section 409A of the Internal Revenue Code), no payment hereunder
shall be made until six months after the Employee’s termination of employment,
at which time the Employee shall be paid a lump sum equal to what would
otherwise have been the first six months’ of such payments, and thereafter
payment of the unpaid balance shall continue on what would otherwise have been
the original payment schedule for such unpaid balance.


-8-

--------------------------------------------------------------------------------


 
(g)           Notwithstanding any other provision hereof, the Company’s
obligation to pay the severance benefit set forth in Section 4(e) or 4(f), if
applicable, will be contingent upon the Employee executing and providing to the
Company (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) the form of release agreement
attached hereto as  Exhibit A, Exhibit B, or Exhibit C, whichever is determined
by the Company to be appropriate. The Employee shall execute the release within
such period as is provided for in the applicable release agreement, following
the Company’s provision of such release agreement to the Employee in connection
with the Employee’s termination of employment.


 

 5.    Agreement Not to Compete and Not to Solicit Customers.

 
(a)           Agreement Not to Compete. The Employee agrees that commencing on
the Commencement Date and continuing through the Applicable Period, the Employee
will not (except on behalf of or with the prior written consent of the Company,
which consent may be withheld in Company’s sole discretion), within the Area,
either directly or indirectly, on the Employee’s own behalf, or in the service
of or on behalf of others, provide services of a similar type or nature as the
Employee performs for the Company to any Competing Business. For purposes of
this Section 5, the Employee acknowledges and agrees that the Business of the
Company is conducted in the Area.


(b)           Agreement Not to Solicit Customers. The Employee further agrees
that beginning on the Commencement Date and throughout the Applicable Period
within the Area, the Employee will not, directly or indirectly, on the
Employee’s own behalf, or on behalf of any third party, entity or business,
divert, solicit, or attempt to divert or solicit to a Competing Business for the
purpose of providing products or services in competition with the Business of
the Company, any individual or entity (a) who is a Customer at any time during
the last twelve (12)-month period of the Employee’s employment with the Company,
or who was within such period a Prospective Customer, and (b) in either case,
with whom the Employee had material contact on the Company’s or an Affiliate’s
behalf. For purposes of this Agreement, “material contact” exists between the
Employee and each Customer or actively sought Prospective Customer with whom the
Employee dealt or with whom the Employee had a business relationship on behalf
of Company or an Affiliate.  For purposes of this Agreement, “Customer” means
any individual or entity from whom the Company or an Affiliate has solicited
sales or provided targeted marketing or other services, and a “Prospective
Customer” means any individual or entity the Company or an Affiliate has
identified as a potential Customer as part of any long-term or strategic plan.
 

6.      Agreement Not to Solicit Employees.

 
The Employee agrees that commencing on the Commencement Date and continuing
through the Applicable Period, the Employee will not, either directly or
indirectly, on the Employee’s own behalf or in the service of or on behalf of
others, solicit, divert or hire, or attempt to solicit, divert or hire, to any
Competing Business in the Area any person employed by the Company or an
Affiliate with whom the Employee has had material contact during the Employee’s
employment, whether or not such employee is a full-time employee or a temporary
employee of the Company or an Affiliate and whether or not such employment is
pursuant to written agreement and whether or not such employment is for a
determined period or is at will.
 
-9-

--------------------------------------------------------------------------------


 

7.     Ownership and Protection of Proprietary Information.

 
(a)           Confidentiality. All Confidential Information and Trade Secrets
and all physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to the Employee by the Company, the Employee will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b)           Return of Company Property. Upon request by the Company, and in
any event upon termination of the employment of the Employee with the Company
for any reason, as a prior condition to receiving any final compensation
hereunder (including payments pursuant to Section 4(e) or 4(f) hereof), the
Employee will promptly deliver to the Company all property belonging to the
Company, including, without limitation, all Confidential Information and Trade
Secrets (and all embodiments thereof) then in the Employee’s custody, control or
possession.


(c)           Survival. The covenants of confidentiality set forth herein will
apply on and after the date hereof to any Confidential Information and Trade
Secrets disclosed by the Company or developed by the Employee prior to or after
the date hereof. The covenants restricting the use of Confidential Information
will continue and be maintained by the Employee for a period of two (2) years
following the termination of this Agreement. The covenants restricting the use
of Trade Secrets will continue and be maintained by the Employee following
termination of this Agreement for so long as permitted by the Georgia Trade
Secrets Act of 1990,  O.C.G.A.  § 10-1-760, et seq. and as amended hereafter.
 

8.     Inventions.

 
(a)           Company Inventions. The Employee agrees that all Company
Inventions conceived or first reduced to practice by the Employee during the
Term or prior to the Term while an employee of or consultant of the Company, and
all patent rights and copyrights to such Company Inventions shall become and
remain the property of the Company, and the Employee hereby irrevocably and
unconditionally sells, transfers, conveys, assigns and delivers to Company (i)
Employee’s entire worldwide right, title and interest in and to the Company
Inventions, any continuations, continuations-in-part, divisionals, reissues,
re-exams, or extensions thereof; together with the right to sue for and recover
and retain damages with respect to past infringements of the Company Inventions
by third parties, both foreign and domestic, the same to be held and enjoyed by
Company for the Company’s own use and enjoyment, and for the use and enjoyment
of its successors, assigns or other legal representatives as fully and entirely
as the same would have been held and enjoyed by Employee if this assignment had
not been made, (ii) all applications for industrial property protection,
including, without limitation, all applications for patents, utility models and
designs which may heretofore have been filed or may hereafter be filed for said
inventions in any country, together with the right to file such applications and
the right to claim the same priority rights derived from said patent
applications under the patent laws of the United States, the International
Convention for the Protection of Industrial Property, or any international
agreement or the domestic laws of the country in which any such application is
filed, as may be applicable, and (iii) all forms of industrial property
protection, including, without limitation, patents, utility models and designs
which may heretofore have been granted or may hereafter be granted for said
inventions in any country and all extensions, renewals and reissues thereof. If
the Employee conceives an Invention during the Term of this Agreement for which
there is a reasonable basis to believe that the conceived Invention is a Company
Invention, the Employee shall promptly provide a written description of the
conceived Invention to the Company adequate to allow evaluation thereof for a
determination by the Company as to whether the Invention is a Company Invention.
Notwithstanding the foregoing, the provisions of this Section 8(a) shall not
apply to any Invention that the Employee may develop without using the Company’s
equipment, supplies, facilities, or trade secret information, except for any
Inventions that either (A) relate at the time of conception or reduction to
practice of the Invention to the Business of the Company, or to actual or
demonstrably anticipated research or development of the Company; or (B) result
from any work performed by the Employee for the Company.
 
-10-

--------------------------------------------------------------------------------


 
(b)           Prior Inventions. If prior to the Commencement Date the Employee
conceived any Invention or acquired any ownership interest in any Invention
which (i) is the property of the Employee, or of which the Employee is a joint
owner with another person or entity, (ii) is not described in any issued patent
as of the Commencement Date, and (iii) would be a Company Invention if such
Invention were made during the Term of this Agreement, then (A) with respect to
any such Invention described in Exhibit D attached hereto, the Employee hereby
agrees that such written description (but no rights to the Invention) is and
shall remain the property of the Company and (B) with respect to any such
Invention not described in  Exhibit D attached hereto, the Employee hereby
grants to the Company a nonexclusive, paid up, royalty-free license to use and
practice such Invention, including a license under all patents to issue in any
country which pertain to such Invention.


(c)           Prior Patents. The Employee represents to the Company that the
Employee owns or has rights to no patents or copyrights, individually or jointly
with others, except those described in Exhibit D attached hereto.


(d)           Patent Applications. The Employee agrees that should the Company
elect to file an application for patent protection, either in the United States
or in any foreign country, on a Company Invention of which the Employee was an
inventor, the Employee for the Employee and the Employee’s successors, heirs and
assigns, but at Company’s expense, shall execute all applications, amended
specifications, deeds or other instruments, and to do all acts necessary or
proper to secure the grant of Letters Patent in the United States and in all
other countries to the Company, with specifications and claims in such form as
shall be approved by the counsel of the Company and to vest and confirm in
Company its successors and assigns, the legal title to all such patents. The
Employee further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company elects to file an application for patent protection, reviewing
applications and other papers and providing any other cooperation reasonably
required for orderly prosecution of such patent applications; provided, however,
that if the Employee is required to provide such assistance after the Employee
has left employment with the Company, the Company shall pay the Employee an
hourly rate for the Employee’s assistance, which shall be determined by
converting the Employee’s annual salary as in effect upon termination of the
Employee’s employment with the Company into an hourly rate of pay. The Company
shall be responsible for all expenses incurred for the preparation and
prosecution of all patent applications on Company Inventions filed by the
Company. Employee agrees, and Employee further authorizes and grants a limited
power of attorney to the Company or its designee, to execute on Employee’s
behalf any documents necessary to evidence the assignments granted herein for
the United States or any other country without further notice to Employee.


-11-

--------------------------------------------------------------------------------


 

9.     Copyrights.

          
(a)           Ownership and Assignment. The Employee acknowledges and agrees
that any Works created by the Employee in the course of the Employee’s
employment during the Term or prior to the Term while an employee of or
consultant to the Company, are subject to the “Work for Hire” provisions
contained in Sections 101 and 201 of the United States Copyright Law, Title 17
of the United States Code, and that all right, title and interest to copyrights
in all Works which have been or will be prepared by the Employee within the
scope of the Employee’s employment hereunder shall be the property of the
Company. The Employee further acknowledges and agrees that, to the extent the
provisions of Title 17 of the United States Code do not vest in the Company the
copyrights to any Works, the Employee hereby assigns to the Company all right,
title and interest to copyrights which the Employee may have in such Works,
including the right to sue for and recover and retain damages with respect to
past infringement.


(b)           Registration. The Employee agrees to disclose to the Company all
Works referred to in the immediately preceding paragraph and execute and deliver
all applications for registration, registrations, and other documents relating
to the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works. The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.


(c)           Prior Works. The Employee claims no ownership rights in any Works,
except as described in Exhibit D attached hereto.
 

10.    Contracts or Other Agreements with Former Employer or Business.

 
The Employee hereby represents and warrants that the Employee is not subject to
any employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business. The Employee hereby
further represents and warrants that the Employee has not executed any agreement
with any other party which, on its face, purports to require the Employee to
assign any Work or any Invention created, conceived or first reduced to practice
by the Employee during a period of time which extends through the Commencement
Date except as previously disclosed in writing to the Company.
 
-12-

--------------------------------------------------------------------------------


 

11.     Remedies.

 
(a)           The Employee agrees that the covenants and agreements contained in
Sections 5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each
of such covenants is reasonable and necessary to protect and preserve the
interests and properties of the Company and the Business of the Company; that
the Company is engaged in and throughout the Area in the Business of the
Company; that the Employee has access to and knowledge of the Company’s business
and financial plans; that irreparable loss and damage will be suffered by the
Company should the Employee breach any of such covenants and agreements; that
each of such covenants and agreements is separate, distinct and severable not
only from the other of such covenants and agreements but also from the other and
remaining provisions of this Agreement; that the unenforceability of any such
covenant or agreement shall not affect the validity or enforceability of any
other such covenant or agreements or any other provision or provisions of this
Agreement; and that, in addition to other remedies available to it, the Company
shall be entitled to specific performance of this Agreement and to both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Employee of any of such covenants or agreements.


(b)           In addition to any other rights the Company may have pursuant to
this Agreement, if the Employee engages in or provides managerial, supervisory,
sales, marketing, financial, management information, administrative or
consulting services or assistance (collectively “Prohibited Services”) to, or
owns (other than ownership of less than five percent (5%) of the outstanding
voting securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, the Employee
will forfeit any amounts owed to the Employee under Section 4(e) or 4(f), as
applicable, which have not been paid to the Employee by the Company and the
Employee shall immediately repay to the Company all amounts previously paid to
the Employee pursuant to Section 4(e) or 4(f), as applicable.
 

12.     No Set-Off.

 
The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of its rights hereunder. The existence of any claim, demand, action or cause
of action by the Company or any Affiliate against the Employee, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employee of any of the Employee’s rights hereunder.
 
-13-

--------------------------------------------------------------------------------


 

13.    Notice.

 
All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
If to the Company:
Theragenics Corporation
 
5203 Bristol Industrial Way
Buford, Georgia 30518
 
Attn: Chief Financial Officer
   
If to the Employee:
The most recent address that the Company has on file for the Employee.



Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.
 

14.    Miscellaneous.



(a)           Assignment. Neither this Agreement nor any right of the parties
hereunder may be assigned or delegated by any party hereto without the prior
written consent of the other party.


(b)           Waiver. The waiver by the Company of any breach of this Agreement
by the Employee shall not be effective unless in writing, and no such waiver
shall constitute the waiver of the same or another breach on a subsequent
occasion.


(c)           Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia, with the Company bearing responsibility for the filing costs charged by
the AAA for such arbitration. However the provisions of this Section will not
prevent the Company from instituting an action in a court of law under this
Agreement for specific performance of this Agreement or temporary or permanent
injunctive relief as provided in Section 11 hereof. The parties hereto agree
that the exclusive venue for any such lawsuit will be Gwinnett County, Georgia
and the Employee consents to the exercise of personal jurisdiction by the
Superior Court of Gwinnett County for the purposes of such lawsuit.


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
13 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Employee (or the
Employee’s estate in the event of the Employee’s death) in connection with the
dispute. Any award rendered by the arbitrator shall be accompanied by a written
opinion providing the reasons for the award.


-14-

--------------------------------------------------------------------------------


 
By initialing below, the Company and the Employee indicate their agreement to
this Section 14(c).


By the Company  /s/ MCJ (initials of Company representative)
By Employee  /s/ RR (initials of Employee)


The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.


(d)           Applicable Law. This Agreement shall be construed and enforced
under and in accordance with the laws of the State of Georgia.


(e)           Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.  This Agreement does not, however, supersede any provision
of the Stock Purchase Agreement or the Noncompetition Agreement dated July 28,
2008, between Theragenics Corporation and the Employee.


(f)           Amendment. This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.


(g)           Severability. Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h)           Captions and Section Headings. Except as set forth in Section 1
hereof, captions and section headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.


-15-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.




THE COMPANY


NEEDLETECH PRODUCTS, INC.


By: /s/ M. Christine Jacobs
      M. Christine Jacobs, Chairman
ATTEST:


/s/ Bruce W. Smith


Title:  Assistant Secretary


(CORPORATE SEAL)
THE EMPLOYEE:


/s/ Ronald Routhier
Ronald Routhier


-16-

--------------------------------------------------------------------------------


 
Employee
Under 40
 
 
EXHIBIT A


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this __ day of ___________by
NeedleTech Products, Inc. (the “Employer”) and Ronald Routhier (the “Employee”).


Introduction


Employee and the Employer entered into an Employment Agreement dated ______ (the
“Severance Agreement”) which provides certain severance benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.


NOW, THEREFORE, the parties agree as follows:


1.           The effective date of this Agreement shall be the date on which
Employee signs this Agreement (“the Effective Date”), at which time this
Agreement shall be fully effective and enforceable. Employee has been offered
twenty-one (21) days from receipt of this Agreement within which to consider
this Agreement. Employee understands that the Employee may sign this Agreement
at any time before the expiration of the twenty-one (21) day review. To the
degree Employee chooses not to wait twenty-one (21) days to execute this
Agreement, it is because Employee freely and unilaterally chooses to execute
this Agreement before that time.


2.           In exchange for Employee’s execution of this Agreement and in full
and complete settlement of any and all claims, the Employer will provide
Employee with the Severance Benefits.


3.           The release given by Employee in this Agreement is given solely in
exchange for the consideration set forth in this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.


Employee has been advised to consult an attorney prior to entering into this
Agreement.


By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.


4.           This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.
 

--------------------------------------------------------------------------------


 
5.           As a material inducement to the Employer to enter into this
Agreement, Employee hereby irrevocably releases the Employer and each of the
owners, stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) Executive Order 11246 (race, color,
religion, sex, and national origin discrimination); (7) Executive Order 11141
(age discrimination); (8) Section 503 of the Rehabilitation Act of 1973
(disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment; (14)
wrongful discharge; (15) invasion of privacy; or (16) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting any action against any of the
Releasees with respect to any Claim released herein.


Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee.


6.           The Employer and Employee agree that the terms of this Agreement
shall be final and binding and that this Agreement shall be interpreted,
enforced and governed under the laws of the State of Georgia. The provisions of
this Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.


7.           This Agreement sets forth the entire agreement between the Employer
and Employee and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Employer and Employee
pertaining to the subject matter of this Agreement.
 
-2-

--------------------------------------------------------------------------------


 
8.           Employee is solely responsible for the payment of any fees incurred
as the result of an attorney reviewing this agreement.


Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.


Please take this Agreement home and carefully consider all of its provisions
before signing it. Again, you are free and encouraged to discuss the contents
and advisability of signing this Agreement with an attorney of your choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.


IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.




 

   EMPLOYEE           Print Name           Signature           Date Signed      
    NEEDLETECH PRODUCTS, INC.       By:            Title:   

 
-3-

--------------------------------------------------------------------------------


Employee
40 and Over
EXHIBIT B
RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _____ day
of______________ by NeedleTech Products, Inc. (the “Employer”) and Ronald
Routhier (the “Employee”).


Introduction


Employee and the Employer entered into an Employment Agreement dated
__________________ (the “Severance Agreement”) which provides certain severance
benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.


NOW, THEREFORE, the parties agree as follows:


1.           Employee has been offered twenty-one (21) days from receipt of this
Agreement within which to consider this Agreement. The effective date of this
Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (“the Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
such seven (7) day period has expired. Employee must communicate the desire to
revoke this Agreement in writing. Employee understands that the Employee may
sign the Agreement at any time before the expiration of the twenty-one (21) day
review period. To the degree Employee chooses not to wait twenty-one (21) days
to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.


2.           In exchange for Employee’s execution of this Agreement and in full
and complete settlement of any and all claims, the Employer will provide
Employee with the Severance Benefits.


3.           Employee acknowledges and agrees that this Agreement is in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth in this Agreement shall
be applicable, without limitation, to any claims brought under these Acts.


The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.


Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.


By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.
 

--------------------------------------------------------------------------------


 
4.           This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.


5.           As a material inducement to the Employer to enter into this
Agreement, Employee hereby irrevocably releases the Employer and each of the
owners, stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.


Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee.


6.           The Employer and Employee agree that the terms of this Agreement
shall be final and binding and that this Agreement shall be interpreted,
enforced and governed under the laws of the State of Georgia. The provisions of
this Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.
 
-2-

--------------------------------------------------------------------------------


 
7.           This Agreement sets forth the entire agreement between the Employer
and Employee and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Employer and Employee
pertaining to the subject matter of this Agreement.


8.           Employee is solely responsible for the payment of any fees incurred
as the result of an attorney reviewing this agreement.


Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.


Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to twenty-one (21) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement  after  you have signed it. This Agreement will not be
effective or enforceable, nor will any consideration be paid, until after the
seven (7) day revocation period has expired. Again, you are free and encouraged
to discuss the contents and advisability of signing this Agreement with an
attorney of your choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.
 

 EMPLOYEE           Print Name           Signature           Date Signed        
  NEEDLETECH PRODUCTS, INC.       By:            Title:   

 
-3-

--------------------------------------------------------------------------------



                                                                     Employee 40
and over -­
Group of terminations




EXHIBIT C


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is made this _______day
of_____________ by NeedleTech Products, Inc. (the “Employer”) and Ronald
Routhier (the “Employee”).


Introduction


Employee and the Employer entered into an Employment Agreement dated
______________ (the “Severance Agreement”) which provides certain severance
benefits.


The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.


NOW, THEREFORE, the parties agree as follows:


1.           Employee has been offered forty-five (45) days from receipt of this
Agreement within which to consider this Agreement. The effective date of this
Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (“the Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
such seven (7) day period has expired. Employee must communicate the desire to
revoke this Agreement in writing. Employee understands that the Employee may
sign the Agreement at any time before the expiration of the forty-five (45) day
review period. To the degree Employee chooses not to wait forty-five (45) days
to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.


2.           In exchange for Employee’s execution of this Agreement and in full
and complete settlement of any and all claims, the Employer will provide
Employee with the Severance Benefits.


3.           Employee acknowledges and agrees that this Agreement is in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth in this Agreement shall
be applicable, without limitation, to any claims brought under these Acts.


The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.
 
-1-

--------------------------------------------------------------------------------


 
Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.


By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.


4.           The Employer has

 

 


[Employer to describe class, unit, or group of individuals covered by
termination program, any eligibility factors, and time limits applicable]  and
such employees comprise the “Decisional Unit.” Attached as “Attachment 1” to
this Agreement is a list of ages and job titles of persons in the Decisional
Unit who were and who were not selected for termination and the offer of
consideration for signing the Agreement.


5.           This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.


6.           As a material inducement to the Employer to enter into this
Agreement, Employee hereby irrevocably releases the Employer and each of the
owners, stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and. attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act. of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.
 
-2-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has (i) to any unpaid benefits under any employee benefit plan (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or (ii) to Employee’s right to exercise vested stock
options, if any, pursuant to any stock option agreements provided by the
Employer to Employee.


7.           The Employer and Employee agree that the terms of this Agreement
shall be final and binding and that this Agreement shall be interpreted,
enforced and governed under the laws of the State of Georgia. The provisions of
this Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.


8.           This Agreement sets forth the entire agreement between the Employer
and Employee and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Employer and Employee
pertaining to the subject matter of this Agreement.


9.           Employee is solely responsible for the payment of any fees incurred
as the result of an attorney reviewing this agreement.


Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.


Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to forty-five (45) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.
 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee and Employer have executed this Agreement effective
as of the date first written above.
 

 EMPLOYEE           Print Name           Signature           Date Signed        
  NEEDLETECH PRODUCTS, INC.       By:            Title:   


-4-

--------------------------------------------------------------------------------


                                     
ATTACHMENT I




Employees Comprising the “Decisional Unit”


Job Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                               

 

--------------------------------------------------------------------------------


 
Exhibit D




Inventions, Patents and Copyrights




1.           Previously Conceived Inventions


[DESCRIBE ANY INVENTIONS WHICH THE EMPLOYEE DEVELOPED OR HAS AN OWNERSHIP
INTEREST IN. IF NONE, INSERT ‘‘NONE’’. _Note: With respect to any such
Inventions not described herein, the Company shall have a nonexclusive, paid up,
royalty-free license to use and practice such Invention, including a license
under all patents to issue in any country which pertain to such Invention.]
 
 
 
 
 
 
2.           Patents
 
[LIST OR DESCRIBE ALL PATENTS WHICH THE EMPLOYEE OWNS INDIVIDUALLY, WITH OTHERS,
OR FOR WHICH APPLICATIONS ARE PENDING. IF NONE, INSERT ‘‘NONE’’.]
 
 
 
 
 
 
3.           Copyrights
 
[DESCRIBE ANY WORKS FOR WHICH THE EMPLOYEE CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS. IF NONE, INSERT ‘‘NONE’’.]











